Citation Nr: 1534326	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent from February 16, 2006 to October 11, 2010 for degenerative disc disease of the cervical spine status post C6-C7 fusion; and greater than 20 percent since October 12, 2010.

2.  Entitlement to a compensable disability rating prior to January 9, 2009 for C6 radiculopathy of the left upper extremity; greater than 10 percent from January 9, 2009 to November 25, 2012; and greater than 30 percent since November 26, 2012 (now characterized as C8/T1 nerve roots (lower radicular group), left upper extremity).

3.  Entitlement to a compensable rating for bilateral pes planus.

4.  Entitlement to an increased rating greater than 10 percent for bunionectomy of the left great toe.

5.  Entitlement to an increased rating greater than 10 percent for status post bunionectomy of the right great toe.

6.  Entitlement to an increased rating greater than 10 percent from January 8, 2004 to April 26, 2010 for a scar of the left foot, status post bunionectomy. 

10.  Entitlement to an increased rating greater than 10 percent from January 8, 2004 to April 26, 2010 for a scar of the right foot, status post bunionectomy. 

11.  Entitlement to an increased rating greater than 30 percent since April 27, 2010, for scar, left foot, status post bunionectomy; scar, right foot, status post bunionectomy; and cervical scar anterior trunk.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 13, 2013.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to January 1999, and from December 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied increased disability ratings for the Veteran's cervical spine, right and left great toes, right and left foot scars, and bilateral pes planus.  The Veteran disagreed with these determinations and perfected an appeal as to all six of these issues.  The Veteran raised claims for increased ratings initially, on January 24, 2006 regarding the bilateral foot disabilities, and on February 16, 2006 for the cervical spine disability.

The Board remanded the case for further development in February 2009.

Based on surgeries of the cervical spine performed on October 7, 2009 and on March 3, 2010, the RO, in rating decisions of February 2010 and August 2010, granted temporary total convalescent ratings under the provisions of 38 C.F.R. § 4.30, effective respectively: from October 7, 2009, reverting to 10 percent on January 1, 2010; and from March 3, 2010, reverting to 10 percent on May 1, 2010.  These periods of temporary total convalescent ratings are not part of the appeal. 

The Board again remanded the case for further development in April 2011.

In a November 2010 rating decision, the RO granted service connection for radiculopathy of the left upper extremity, as secondary to the service-connected cervical spine status post C6-7 fusion with cervical degenerative disc disease; and assigned a separate 10 percent disability rating, effective January 9, 2009.  

The Board again remanded the case for further development in November 2012.  At that time, the Board determined that a claim for a TDIU was part of the pending rating claims under Rice v Shinseki, 22 Vet App 447 (2009).  

At that time, the Board also determined that, because VA regulations required that neurologic abnormalities associated with a service-connected spine disorder be assessed and rated separately when considering the overall disability picture of that spine disorder, and because the Veteran had not expressed agreement with the RO's initially assigned rating or effective date for radiculopathy of the left upper extremity, that the Board would adjudicate the propriety of the rating and effective date for the radiculopathy of the left upper extremity as part of the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a September 2014 rating decision, the RO granted service connection for C8/T1 nerve roots (lower radicular group), left upper extremity (previously rated as C6 radiculopathy, left upper extremity) with an evaluation of 30 percent, effective November 26, 2012.  

The RO also increased the evaluation for scar, left foot, status post bunionectomy, and scar, right foot, status post bunionectomy, in combination with cervical scar anterior trunk, and assigned the combination of a 30 percent rating effective April 27, 2010.

Lastly, in the September 2014 rating decision the RO granted TDIU based on the combined effect of all of the Veteran's service-connected disabilities, effective September 13, 2013.  Therefore the claim for TDIU from that date is no longer on appeal before the Board; however, a claim for TDIU prior to September 13, 2013 remains on appeal.


FINDINGS OF FACT

1.  From February 16, 2006 to December 31, 2009, the Veteran's service-connected cervical spine disability was manifested by symptoms of pain with limited motion productive of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  The disability was not productive of forward flexion of 30 degrees or less; or a combined range of motion of the cervical spine of 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes.

2.  From January 1, 2010 to November 25, 2011, the Veteran's service-connected cervical spine disability was manifested by symptoms productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  The disability was not productive of forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine; or incapacitating episodes.

3.  From November 26, 2011, to November 26, 2012, the Veteran's service-connected cervical spine disability was productive of incapacitating episodes having a total duration of at least six weeks during a past 12 month period.  The disability was not productive of unfavorable ankylosis of the entire spine during this period.  

4.  From November 27, 2012, the Veteran's service-connected cervical spine disability was manifested by symptoms productive of forward flexion to 15 degrees or less.  The disability was not productive of favorable ankylosis of the entire cervical spine; or incapacitating episodes.

5.  From February 16, 2006 to December 31, 2009, the Veteran's service-connected for radiculopathy of the left upper extremity was manifested by symptoms productive of no more than mild incomplete paralysis of the median nerve.

6.  From January 1, 2010 to November 25, 2012, the Veteran's service-connected for radiculopathy of the left upper extremity was manifested by symptoms productive of no more than moderate incomplete paralysis of the median nerve.

7.  From November 26, 2012, the Veteran's service-connected radiculopathy of the left upper extremity is manifested by symptoms productive of no more than moderate incomplete paralysis of the lower radicular group.

8.  Since January 24, 2006, the Veteran's service-connected pes planus is manifested by symptoms productive of moderate bilateral symptoms, with pain on manipulation and use of the feet; and is not manifested by severe symptoms with marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

9.  Since January 24, 2006, the Veteran's service-connected bunionectomy of the left great toe is productive of being operated on with resection of metatarsal head.

10.  Since January 24, 2006, the Veteran's service-connected status post bunionectomy of the right great toe is productive of being operated on with resection of metatarsal head.

11.  Since January 24, 2006, the Veteran's service-connected bilateral foot disabilities are not productive of actual loss of use of the foot.

12.  From January 24, 2006 to April 26, 2010, the Veteran's service-connected scar of the left foot, status post bunionectomy is not productive of painful scars, or of any disabling effects such as limitation of motion or function; and in combination with the scar of the right foot, status post bunionectomy, is not productive of scars that are deep, nonlinear, and of an area of at least square 12 inches.

13.  From January 24, 2006 to April 26, 2010, the Veteran's service-connected scar of the right foot, status post bunionectomy is not productive of painful scars, or of any disabling effects such as limitation of motion or function; and in combination with the scar of the left foot, status post bunionectomy, is not productive of scars that are deep, nonlinear, and of an area of at least square 12 inches. 

14.  Since April 27, 2010, the Veteran's service-connected scar, left foot, status post bunionectomy, scar, right foot, status post bunionectomy, and cervical scar anterior trunk, are not productive of any disabling effects such as limitation of motion or function; and not productive of scars that are deep, nonlinear, and of an area of at least square 144 inches. 

15.  From February 9, 2010, to September 12, 2013, the Veteran was prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for service-connected cervical spine disability, in excess of 10 percent for the period from February 16, 2006 to December 31, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a 20 percent disability rating, and no higher, for service-connected cervical spine disability, for the period from January 1, 2010 to October 11, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for a disability rating for service-connected cervical spine disability, in excess of 20 percent from October 12, 2010 to November 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

4.  The criteria for a 60 percent disability rating, and no higher, for service-connected cervical spine disability, for the period from November 26, 2011, to November 26, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

5.  The criteria for a 30 percent disability rating, and no higher, for service-connected cervical spine disability, for the period from November 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

6.  The criteria for a 10 percent disability rating, and no higher, for radiculopathy of the left upper extremity for the period from February 16, 2006 to December 31, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8516 (2014).

7.  The criteria for a 20 percent disability rating, and no higher, for radiculopathy of the left upper extremity for the period from January 1, 2010 to November 25, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8516 (2014).

8.  The criteria for a disability rating in excess of 30 percent for radiculopathy of the left upper extremity, for the period since November 26, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8712 (2014).

9.  The criteria for a 10 percent rating, and no more, for pes planus since January 24, 2006, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2014).

10.  The criteria for disability rating in excess of 10 percent for bunionectomy of the left great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2014).

11.  The criteria for disability rating in excess of 10 percent for status post bunionectomy of the right great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2014).

12.  The criteria for disability rating in excess of 10 percent for scar of the left foot, status post bunionectomy from January 8, 2004 to April 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

13.  The criteria for disability rating in excess of 10 percent for scar of the right foot, status post bunionectomy from January 8, 2004 to April 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

14.  The criteria for disability rating in excess of 30 percent for scar, left foot, status post bunionectomy, scar, right foot, status post bunionectomy, and cervical scar anterior trunk, since April 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).

15.  The criteria for a TDIU since February 9, 2010, to September 12, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A letter in May 2006 satisfied the duty to notify provisions for the rating claims on appeal.  Updated letters in October 2012 and July 2013 addressed the TDIU portion of the claim as well.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records and records from the Social Security Administration were obtained pursuant to the Board's prior remands.

The Veteran was provided a number of VA medical examinations between June 2006 and September 2013, including pursuant to the Board's prior remands.  As a whole, the examinations are sufficient evidence for deciding the claims.  Although the Board pointed out in previous remands why some of the examinations were not entirely sufficient, the combination of the examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  At the least, the most recent VA examinations that were conducted pursuant to the Board's November 2012 remand are sufficient for deciding the claims.  Thus, VA's duty to assist has been met for this case. 


II. General Legal and Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is x-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id. 

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

III. Disability Rating Analysis

A. Cervical Spine Disability 

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1): Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or lumbar subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).


1. Rating Based on Incapacitating Episodes

Prior to a November 26, 2012 VA examination, and exclusive of the convalescent periods, the evidence does not show incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  Notably, the VA examiner at an April 2010 VA examination stated that there were no incapacitating episodes of spine disease.

During the November 26, 2012 VA examination, the examiner recorded findings that the Veteran has intervertebral disc syndrome of the cervical spine with incapacitating episodes of at least six weeks duration in the previous 12 months.

Such findings warrant a 60 percent disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Given the examiner's specific finding of there being at least six weeks of duration of such incapacitating episodes in the previous 12 months, the Board finds that the effective date for assignment of the 60 percent based on incapacitating episodes must be November 26, 2011, which is one year prior to the November 26, 2012 VA examination since this criterion looks backwards 12 months.  Therefore, a 60 percent rating is warranted effective November 26, 2011, but no earlier, for service-connected cervical spine disability on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As this is the maximum evaluation under this formula, a higher schedular evaluation not available under this formula.  

Although the Board finds that a 60 percent rating is warranted under this formula from November 26, 2011, a more recent September 13, 2013 VA examination reflects no incapacitating episodes over the past 12 months.  The Board finds this examination evidence equally persuasive and probative as the previous VA examination.  Thus, looking back one year, the Board finds that a 60 percent rating would no longer be warranted under this formula as of September 13, 2012.  However, in light of the date of the previous VA examination, the Board will continue the 60 percent rating through November 26, 2012.  Thereafter, a higher rating for service-connected cervical spine disability is not warranted under this formula as the evidence does not continue to show incapacitating episodes.

2. Rating Based on Limitation of Motion

      i. Rating in Excess of 10 Percent Prior to October 12, 2010

The criteria for a rating in excess of 10 percent for the cervical spine disability based on limitation of motion requires that forward flexion be limited to 30 degrees or less; or, that the combined range of motion of the cervical spine be limited to 170 degrees or less; or, that there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

At a June 2006 VA examination, the Veteran had no abnormal spinal curvatures and there was no ankylosis of the cervical spine.  His posture and gait were normal.  Muscles of the cervical spine (cervical sacrospinalis) showed mild pain with motion on the right and left; but there was no spasm, atrophy or guarding.  

Range of motion of the cervical spine on flexion was to 45 degrees.  The combined range of motion (flexion and extension, and left and right lateral flexions and rotations) was 325 degrees.  There was pain on lateral rotation, right and left, at 80 degrees.  There was no additional limitation of motion on repetitive use.  X-rays of the cervical spine contains an impression of (1) spondylosis of the cervical spine with narrowed neural foramen at C5 through C7 chiefly affecting C6-C7; and (2) pattern of a previous anterior fusion at C6-C7.  The report shows that there were functional effects of the cervical spine disability causing mild impairment in performing chores, shopping, exercise, or sports.
 
The June 2006 VA examination report does not show evidence of flexion of the cervical spine that is limited to 30 degrees or less, or a combined range of motion of the cervical spine limited to 170 degrees or less, even with consideration of painful motion and other factors.   Nor do these records contain evidence showing cervical spine-related muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
 
The report of an April 2010 VA examination shows that the examiner made findings that the Veteran had tenderness and spasm of the cervical sacrospinalis.  The examiner stated that this was responsible for abnormal gait or abnormal spinal contour.  After examination, the examiner concluded that there were functional effects of the cervical spine disability causing impairment in performing certain activities; preventing chores, exercise, and sports, and causing severe impairment in shopping, recreation, traveling, and moderate impairment in bathing, dressing, and toileting.

Based on the foregoing, the Board finds that a 20 percent rating is warranted for the cervical spine disability on the basis of meeting criteria under the General Rating Formula for Diseases and Injuries of the Spine.  There is evidence of muscle spasm responsible for abnormal gait or abnormal spinal contour, which warrants a 20 percent disability rating under the General Rating Formula.  

Given that the findings of the April 27, 2010 VA examination appear to reflect symptomatology present following the October 2009 and March 2010 cervical surgeries, the Board finds that a 20 percent disability rating is warranted for the period since the end of the convalescent period following the October 2009 surgery.  Therefore, a 20 percent rating is warranted for service-connected cervical spine disability effective January 1, 2010.
  
During the period prior to January 1, 2010, except for the period of convalescence following the October 2009 surgery, the record does not show evidence of symptoms productive of flexion of the cervical spine that is limited to 30 degrees or less, or a combined range of motion of the cervical spine limited to 170 degrees or less, even with consideration of pain, weakness and other symptoms.  Nor do the medical records prior to January 1, 2010 contain evidence showing cervical spine-related muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Based on the foregoing, a rating in excess of 10 percent at any time prior to January 1, 2010 is not warranted under this formula.

ii. Rating in Excess of 20 Percent From January 1, 2010 to November 25, 2011

As decided above, effective from November 26, 2011 a 60 percent rating is warranted for the cervical spine disability on the basis of incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome. 

The criteria for a rating in excess of 20 percent for the cervical spine disability based on limitation of motion requires that forward flexion be limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

During an October 2010 VA examination, on examination the Veteran's posture, head position, and gait were normal.  The Veteran had no abnormal spinal curvatures.  Flexion was to 22 degrees, with additional limitations in ranges of motion after repetitions due to pain, with flexion limited to 20 degrees.  There was no ankylosis of the cervical spine.

During a September 2011 VA examination, flexion was to 35 degrees.  There was objective evidence of pain following repetitive motion but the examiner was unable to test for additional limitations due to pain.  There was no evidence of any ankylosis of the cervical spine.

During the period from January 1, 2010 and prior to November 26, 2011, exclusive of the convalescent period, the evidence does not show evidence of forward flexion being limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine, even with consideration of pain, weakness and other factors.  Therefore, based on the foregoing, a rating in excess of 20 percent at any time between January 1, 2010 and November 25, 2011 is not warranted.

iii. Rating in Excess of 60 Percent From November 26, 2011 to November 26, 2012

The evidence between November 26, 2011 and November 26, 2012, does not show unfavorable ankylosis of the entire spine so as to warrant a rating in excess of 60 percent on the basis of limitation of motion for service-connected cervical spine disability.  Based on the foregoing, a rating in excess of 60 percent at any time since November 26, 2011 is not warranted on the basis of limitation of motion, even with consideration of pain, weakness and other factors.  The incapacitating episodes formula is more advantageous to the Veteran for this time period.

	iv. Rating in Excess of 20 percent From November 27, 2012

As noted previously, the criteria for a rating in excess of 20 percent for the cervical spine disability based on limitation of motion requires that forward flexion be limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Unlike the earlier rating periods, including from January 1, 2010 and prior to November 26, 2011, the evidence shows that the Veteran's forward flexion of the cervical spine has been limited to 15 degrees or less when painful motion and other factors are taken into consideration.

For instance, the most recent September 2013 VA examination report reflects forward flexion to 30 degrees, but evidence of painful motion is seen at 10 degrees of forward flexion.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that this is evidence showing that the Veteran's disability picture more closely approximates the 30 percent rating compared to the 20 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Moreover, it appears that this level of severity has been evident since the prior rating period ended on November 26, 2012.  

Although a higher rating of 30 percent is warranted during this period, an even higher rating is not warranted for limitation of motion as ankylosis has not been evident during this rating period (or any rating period).  For instance, the September 2013 VA examination reflects that the Veteran retains some motion in the cervical spine and does not indicate that there is ankylosis.  Accordingly, effective November 27, 2012, a 30 percent rating, and no higher, is warranted for the Veteran's service-connected cervical spine disability.

3. Associated Objective Neurologic Abnormalities

As noted previously, General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  In light of the Veteran's February 16, 2006 claim for increase regarding the cervical spine disability, the Board must consider the evaluation of any associated objective neurologic abnormalities present since February 16, 2006.

      i. Radiculopathy, Left Upper Extremity

Service connection is in effect since January 9, 2009 for radiculopathy of the left upper extremity associated with the Veteran's cervical spine disability.   

Neurological conditions of the peripheral nerves are rated in proportion to the impairment of motor and sensory function.  38 C.F.R. § 4.120. 
      
Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is for moderate, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 38 C.F.R. § 4.124a. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

In a November 2010 rating decision, the RO granted service connection for C6 radiculopathy of the left upper extremity and assigned this disability a 10 percent rating from January 9, 2009, pursuant to provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8516 (the ulnar nerve).

In a September 2014 rating decision, the RO increased the rating for the radiculopathy of the left upper extremity to 30 percent effective from November 26, 2012 pursuant to provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8712 (neuralgia of the lower radicular group).  This decision was based on findings of a November 26, 2012 VA examination of moderate involvement of the C8/T1 nerve roots (lower radicular group).

The record shows that the Veteran's left side is the minor side.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, if there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 50 percent rating is warranted for the minor hand.  Incomplete, severe paralysis warrants assignment of a 30 percent for the minor hand; incomplete, moderate paralysis warrants a 20 percent for the minor hand; and incomplete mild paralysis warrants a 10 percent rating.

      a. Compensable Rating From February 16, 2006 to January 8, 2009

The report of a June 2006 VA examination of the cervical spine shows that the Veteran reported noting clumsiness in the right hand secondary to decreased grip strength and numbness.  This was treated with cervical traction and NSAIDs and eventually surgery.  Since onset, the symptoms had become progressively worse.  The Veteran reported having mild burning pain that radiated down the right arm to the radial three digits.  From review of the record as a whole, it appears that the left arm was the actual involved upper extremity.  Motor examination of the left and right arm showed 5/5 strength for joints tested.  Sensory and reflex examinations were normal for the upper extremities.  After examination the diagnosis was cervical spondylosis status post C6/7 anterior cervical diskectomy and fusion.

The Veteran is competent to report symptoms consistent with cervical spine radiculopathy, and given the subsequent history of his service-connected radiculopathy of the left upper extremity, his report of radiating mild burning pain that radiated down an upper extremity is credible evidence of that radicular pathology associated with the cervical spine disability.  Although the VA examination showed no motor, sensory, or reflex abnormal findings, when there is sensory involvement, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

In this case, given the Veteran's report of mild pain, and after consideration of the totality of the evidence prior to January 9, 2009 and affording the benefit of the doubt to the Veteran, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve associated with C6 radiculopathy of the left upper extremity, for the period from date of claim for increase, February 16, 2006, to January 8, 2009.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

However, prior to January 9, 2009, given the normal findings on motor, sensory, and reflex examination in the June 2006 VA examination, and no other diagnostic test findings or medical evidence otherwise during this period showing symptoms productive of more than mild incomplete paralysis, a rating in excess of 10 percent is not warranted for C6 radiculopathy of the left upper extremity prior to January 9, 2009.

b. Rating in Excess of 10 Percent From January 9, 2009 to November 25, 2012

During this period, probative evidence is contained in private treatment records and reports of VA examinations in April 2010, October 2010, July 2011, and June 2012.  

A January 9, 2009 report of nerve conduction studies (NCS) and electromyelogram (EMG) studies of the upper extremities, concluded with an impression of abnormal EMG/NCS; left C6 radiculopathy is noted with mild degree of active denervation and widespread evidence of ongoing reinnervation being seen in the left C6 myotome.  The report noted that the Veteran had pain extending into the left arm with numbness and tingling extending into all fingertips and mild weakness extending into the left C6 myotome; and that findings on electro-diagnostic studies correlated with the clinical history and findings.

During an April 2010 VA examination, the Veteran reported that in July of 2009 the pain and paresthesias became so severe that he had to quit work; and in October 2009 he had another surgery on his cervical spine for spondylosis C-6 with bilateral foraminal stenosis, and a previous plate was removed.  In March 2010, he had surgery on his neck due to repair the results of the previous surgery.  The Veteran reported having daily severe pain from the cervical spine into the left arm and hand.  Motor examination of the upper extremities was 5/5 for all parts tested.  Sensory examination showed some impairment on the right upper extremity.  Reflex examination showed hyperactive without clonus results for the left side biceps and triceps.

During an October 2010 VA examination, the Veteran reported reports of constant moderate daily tingling pain radiating to the finger tips.  Reflex examination of the upper extremities showed normal results.  Sensory examination was normal for both upper extremities with no dysesthesias.  On motor examination of the upper extremities, all findings of strength showed active movement against gravity, except for finger flexion and abduction and thumb opposition, which showed findings of active movement against some resistance.  There was normal muscle tone and no atrophy.  The report concluded with a diagnosis of degenerative disc disease, C5, 6, 7 with C-6 radiculopathy.  The examiner concluded that the effects on the Veteran's usual occupation and resulting work problems was that he was unable to work, which was due to decreased manual dexterity; problems with lifting and carrying; difficulty reaching; lack of stamina; weakness or fatigue; decreased strength in the upper extremity.

During a July 2011 VA examination, on review of systems, the examiner recorded that there was paresthesias referable to the cervical spine; and there was constant daily severe left arm radicular pain.  

During a June 2012 VA examination, on motor strength examination of the upper extremities, all findings were 5/5, indicating normal strength.  Deep tendon reflexes findings were all 2+, indicating normal findings for both upper extremities.

On consideration of the evidence during the period from January 9, 2009 to January 25, 2012, the evidence reflects that following the two surgeries during that period, symptoms are productive of moderate incomplete paralysis of the lower radicular group beginning after the convalescence period following the first surgery in October 2009.  On that basis, a 20 percent rating is warranted from January 1, 2010 until November 25, 2012 for radiculopathy of the left upper extremity under diagnostic criteria of Diagnostic Code 8516.  See 38 C.F.R. § 4.124a.   

However, based on the October 2010 VA examination findings, which consists of wholly sensory involvement described in that report as moderate radiating pain, and essentially normal motor and reflex findings otherwise during that examination and otherwise during the period from January 1, 2010 to November 25, 2012, the evidence does not warrant a disability rating in excess of 20 percent during that period.   

The evidence prior to that, during the period from January 9, 2009 to December 31, 2009 is not productive of more than mild incomplete paralysis of the ulnar nerve, except for during the convalescence period, during which the Veteran is already compensated by a temporary total rating.  Therefore during the period from January 9, 2009 to December 31, 2009, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

      c. Rating in Excess of 30 Percent Since November 26, 2012

The Veteran seeks entitlement to an increased disability rating greater than 30 percent for C8/T1 nerve roots (lower radicular group), left upper extremity (previously rated as C6 radiculopathy of the left upper extremity) for the period since November 26, 2012.  This period is rated under provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8712.  The 30 percent rating reflects symptoms productive of moderate incomplete paralysis of the lower radicular group, which was initially factually ascertainable as the affected nerve as of the November 26, 2012 VA examination.

Diagnostic Code 8512 pertains to paralysis (8712 for neuralgia) of the lower radicular group of nerves that includes all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers. 38 C.F.R. § 4.124a.  Under Diagnostic Code 8512, a 30 percent rating is assigned when there is moderate incomplete paralysis in the minor extremity.  Severe incomplete paralysis corresponds to a 40 percent rating for the minor extremity.  Complete paralysis of all intrinsic muscles of the hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), warrants a 60 percent rating for the minor side. 

The criteria for a rating in excess of 30 percent for radiculopathy of the left upper extremity for the period since November 26, 2012, requires that there be severe incomplete paralysis of the lower radicular group, or complete paralysis.  When the involvement is wholly sensory, then the rating should be at most of moderate degree.  38 C.F.R. § 4.124a.  

Review of the evidence on file dated since November 26, 2012 does not show symptoms productive of more than sensory involvement in the left upper extremity.  

During the November 2012 VA examination, for all parts of the left upper extremity tested, muscle strength was 5/5 and reflexes were 2+ (normal).  Sensory examination showed decreased sensation only in the left hand fingers of the 4th and 5th digits.  The examination report noted findings of radiculopathy, with mild constant pain, mild paresthesias, and mild numbness in the left upper extremity, involving C8/T1 nerve roots (lower radicular group).  The examiner found that the involvement was wholly sensory, and of moderate degree.  

During a September 2013 VA examination, examination findings were similar to that of the November 2012 VA examination, consisting of findings involving sensory involvement, and did not show findings productive of more than moderate incomplete paralysis.

Based on the foregoing, a rating in excess of 30 percent is not warranted during the period since November 26, 2012 for radiculopathy of the left upper extremity, under 38 C.F.R. § 4.124a, Diagnostic Code 8712.

      ii. Other Associated Objective Neurologic Abnormalities

Review of the VA examinations conducted during the pendency of the appeal show that the Veteran has not claimed, and there is no clinical evidence showing the presence of, any other objective neurologic abnormalities associated with the service-connected cervical spine disability.  There are no findings or diagnosis of neurological pathology, such as bowel or bladder impairment, which would allow a separate compensable evaluation for any associated objective neurologic abnormalities other than that discussed above.

B. Disabilities of the Feet: Pes Planus, Bunionectomy, and Scars

      1. Evidence

During a June 2006 VA examination, the Veteran reported that both feet had symptoms of tenderness, pain, and swelling; but not have heat, redness, stiffness, fatigability, spasm, lack of endurance, incoordination, toe deformity, calluses or weakness.  On examination, there was moderate tenderness on the medial aspect of the foot on both left and right.  There was no abnormal motion, crepitus, edema, effusion, fatigability, instability, mass, muscle atrophy, painful motion, redness, spasm, heat, weakness, incoordination, or other skin abnormalities.  Gait was normal.  There was evidence of abnormal weight bearing with increased wear on the outside edge of the heel of the left and right shoe.

There was no deformity or structural abnormality of the foot or evidence of malunion/nonunion of the tarsal/metatarsal joints.  There was evidence of flexible pes planus with calcaneus in valgus relative to Achilles tendon and tibia bilaterally.  The arch was recreated in the seated position.  The report contains a diagnosis of bilateral pes planus with status post hallux valgus repair with good alignment of toes.  The examiner estimated that there were moderate effects of the problem on daily activities of doing chores, shopping, exercise, sports, recreation, and driving; and no effect on traveling, feeding, bathing, dressing, toileting, or grooming. 
 
During an August 2006 VA examination, the examiner noted a history of normal recovery from bunionectomies on the right foot in 1997 and on the left foot in 2003.  The Veteran reported complaints of tenderness where the bone was excised on both sides.  On examination there were two surgical scars from the right bunionectomy: a three inch linear scar above the medial first metatarsal; a two-inch linear surgical scar between the first and second toes.  There were four surgical scars from the left bunionectomy: a 3-1/2 inch x 1/4 inch linear surgical scar over the medial metatarsal from the mid foot down to the distal interphalangeal joint of the first toe; a 1-1/2 inch thin linear surgical scar on the dorsal of the foot and about one inch lateral to scar number one; a 1-1/2 inch thin linear surgical scar over the second metatarsal scar; and a 1-1/2 faint linear surgical scar medial to the first metatarsal bone.
  
The examiner found that with respect to all six scars, there was no pain in the scars but there was tenderness of tissue below or underneath one of scars of the left foot.   There was no adherence to underlying tissue in any of the scars.  The texture of the skin was pliable.  The scars were stable and there was no elevation or depression of any of the scars.  The scars were deep inasmuch as they are surgical scars and so the soft tissue involvement underneath the scars was the same dimension as the scars themselves.  There was no inflammation, edema, or keloid formation in any of the scars.  All of the scars were pale in comparison to the normal areas of skin.  There was no induration or inflexibility of the skin of the scars.

Range of motion of the left great toe in flexion was from zero to 20 degrees, and zero to 35 degrees in extension.  Range of motion of the right great toe in flexion was from zero to 10 degrees, and zero to 12 degrees in extension.  The diagnosis was scars from previous bilateral bunionectomies.

During an April 2010 VA examination of the feet, the Veteran reported symptoms of pain, redness, stiffness, fatigability, weakness, and lack of endurance in both feet in the area of the bunion of each foot.  On examination, with respect to both feet, there was no evidence of swelling, instability, abnormal weight bearing.  There was evidence of painful motion, tenderness, weakness; and redness in the bunion area of the left foot.  There was no skin or vascular foot abnormality.  The Veteran's gait was normal.  This was not an examination for flatfoot.  The diagnosis was status post bilateral bunionectomy.  The examiner opined that there was no significant effect on occupational function from either foot.  The effects on daily activities ranged from none to moderate.

During an April 2010 VA examination for scars, the Veteran had pertinent surgical scars including (1) anterior right neck, just above the clavicle 2 inches long; (2) dorsum of right foot, 4 inches long; (3) dorsum of left foot, 3 and one-half inches; (4) dorsum of right foot 1 inch between first and second toes; and (5) three small scars 1 inch or less about the scar number (3).  The Veteran reported that the scars were painful.  On examination the scars were painful and there was no skin breakdown over the scars.  Findings included that scar is deep; has no inflammation, no edema, and no keloid formation.  Scar has no abnormal texture; has no hypo- or hyper-pigmentation; and has no underlying soft tissue loss.  Skin was not indurated or inflexible.  The contour is not elevated or depressed, and is not adherent to underlying tissue.  The scars had no other disabling effects.  The diagnosis was surgical scars of lower neck and bilateral feet.  The examiner found that the scars had no significant effects on the Veteran's occupation or daily activities.

During a November 2012 VA examination, the report recorded that the Veteran had bilateral foot pain, and swelling on use.  Symptoms were relieved by arch supports.  The Veteran had extreme tenderness of plantar surfaces of the feet; decreased longitudinal arch height on weight bearing; but no evidence of marked deformity of the foot or marked pronation of the foot.  The weight bearing line falls over or medial to the great toe.  There was no lower extremity condition other than pes planus altering the weight bearing line.  The Veteran did not have marked displacement or severe spasm of the Achilles tendon on manipulation.  

The report contains findings that there were surgical scars that were not painful, or unstable; and that the total area of all related scars were not greater than 39 square cm or 6 square inches.  The Veteran regularly used arch supports to assist in normal locomotion.  The examiner opined that the bilateral pes planus did not result in functioning that is so diminished that amputation with prosthesis would equally serve the Veteran.

The report indicated that imaging studies did not document degenerative or traumatic arthritis.  However, the report contains findings that x-ray examination did show left foot pes planus deformity, and osteoarthritic changes of the first MP joint with medial subluxation of the proximal phalanx in relation to the head of the first metatarsal of the left foot.  X-ray examination of the right foot showed pes planus deformity, and osteoarthritic changes of the first MP joint; and small cyst at the base of the proximal phalanx of the great toe.  Regarding the functional impact of the pes planus, the examiner opined that the condition impacts the Veteran's ability to work; and that the Veteran would be a suitable candidate for a sedentary work environment due to ongoing pain with standing on his feet due to the chronic pes planus and previous medical history of bilateral bunionectomies.

In a December 2010 VA examination addendum, the examiner stated that on examination there was a mild (4 to 6 degree hind foot valgus) bilateral pes planus, that was confirmed by x-ray examination.  The examiner opined that with respect to both feet, there was no functional impairment from the pes planus, and it was functionally capable of doing substantially gainful employment.

      2. Analysis

      i. Pes Planus and Status Post Bunionectomy 

The Rating Schedule provides rating criteria for the following pertinent foot conditions.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired flatfoot, a zero percent rating contemplates mild flatfoot, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is assigned whether the disability is bilateral or unilateral.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is assigned a 20 percent rating for unilateral involvement and 30 percent for bilateral involvement.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is assigned a 30 percent rating for unilateral involvement and 50 percent for bilateral involvement.  Id. 

Under Diagnostic Code 5280, unilateral hallux valgus (bunion) is assigned a 10 percent rating if severe, if equivalent to amputation of the great toe; or if operated on with resection of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, ratings of 10, 20, and 30 percent are assignable for other foot injuries that are moderate, moderately severe, and severe, respectively.  A 30 percent rating is the maximum schedular rating for other foot injury.  The note following Diagnostic Code 5284 provides a 40 percent rating for actual loss of use of the foot. Id. 

The Veteran is seeking a compensable disability rating for his bilateral pes planus.  The Board has considered the evidence including the June 2006 VA examination description of the pes planus as resulting in moderate effects; the December 2010 VA examination addendum finding of a mild bilateral pes planus; and the November 2012 VA examination description that the Veteran had extreme tenderness of the plantar surfaces of the feet, and ongoing pain with standing.  

After considering the evidence overall, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's bilateral pes planus more closely approximates moderate symptoms.  There is evidence of significant pain on use and pain on manipulation of the feet due to the pes planus, even though there is some relief with arch supports.  On that basis a 10 percent disability rating is warranted under Diagnostic Code 5276 for the appeal period since January 24, 2006.  

However, the disability picture does not more nearly approximate the criteria for a rating in excess of 10 percent under that code.  As reflected in the discussion of pertinent VA examinations above, the record does not show evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities; or more severe symptoms.  Therefore, a rating in excess of 10 percent is not warranted for pes planus for any time during the appeal period since January 24, 2006.
 
The Veteran is seeking a disability rating in excess of 10 percent for his bunion, right great toe status post bunionectomy, and in excess of 10 percent for his bunionectomy, left toe.  These two disabilities are each currently rated as 10 percent disabling under the hyphenated Diagnostic Code 5003-5280, which reflects that degenerative arthritis (5003) is considered the disease causing the residual condition of hallux valgus (bunion) (5280).  

Under Diagnostic Code 5280, unilateral hallux valgus is assigned a 10 percent rating if severe, if equivalent to amputation of the great toe; or if operated on with resection of metatarsal head.  

The maximum disability rating assignable under Diagnostic Code 5280 is 10 percent.  Thus a rating in excess of the existing 10 percent for either toe bunionectomy disability is not warranted under criteria of Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a higher or separate rating can be granted for either bilateral foot disability on the basis of other relevant diagnostic rating criteria.  The record, however, does not show evidence of weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammertoe, or malunion or nonunion of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283.

A potentially applicable diagnostic code is Diagnostic Code 5284, for other foot injury.  Under Diagnostic Code 5284, other foot injury is rated 10 percent for moderate disability; 20 percent rating for moderately severe disability, and 30 percent rating for severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  See 38 C.F.R. §§ 4.63, 4.71a.

The 10 percent ratings currently assigned for each of the bilateral bunion disabilities, when combined with the 10 percent rating granted here for bilateral pes planus, combines to a 30 percent rating.  38 C.F.R. § 4.25.  A rating in excess of 30 percent is not assignable for "other foot injuries under 38 C.F.R. § 4.71a, diagnostic Code 5284; unless there is actual loss of use of the foot, in which case a 40 percent rating is assignable.  See Note, 38 C.F.R. § 4.71a, diagnostic Code 5284.  

However, as reflected in the November 2012 VA examination report, the evidence does not show that the criteria for "actual loss of use of the foot" is met.  The evidence does not show that the bilateral pes planus and bunion disabilities resulted in functioning that is so diminished that amputation with prosthesis would equally serve the Veteran.  See 38 C.F.R. § 4.63.

Further, a separate rating is not warranted under 38 Diagnostic Code 5284, as the evidence does not show that the Veteran has any other functional limitations not already compensated under Diagnostic Codes 5276 and 5280 for the pes planus and bunion disabilities.  As there is no other functional limitations that are not already compensated, the assignment of a separate rating under Diagnostic Code 5284 would be pyramiding and not permissible under 38 C.F.R. § 4.14.  Therefore, in sum, a rating in excess of 10 percent is not warranted for either bunion disability.
 
      ii. Scars

The Veteran is seeking separate disability ratings in excess of 10 percent each for a scar of the left foot, status post bunionectomy, and a scar of the right foot, status post bunionectomy for the appeal period from January 8, 2004 (date of claim) to April 26, 2010.  He also seeks a rating in excess of 30 percent for scar, left foot, status post bunionectomy, scar, right foot, status post bunionectomy, and cervical scar anterior trunk, for the period since April 27, 2010.  These disabilities are rating under 38 C.F.R. § 4.118, Diagnostic Code 7804, for unstable or painful scars.
 
Skin conditions are evaluated pursuant to diagnostic criteria of the schedule of ratings for skin conditions under 38 C.F.R. § 4.118. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent evaluation, which is the maximum rating assignable under that code.

Other diagnostic criteria are available for evaluation of scars.  Under Diagnostic Code 7801 for scars not of the head, face, or neck, that are deep and nonlinear: areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating; areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating; areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating; and a higher rating is warranted for scars of a larger area.

Under Diagnostic Code 7802, scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, scars are rated under an appropriate code in relation to other effects of the scar not considered under Diagnostic Codes 7800-7804.  Evaluation is on the basis of any disabling effects not considered in the rating criteria provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.

A 30 percent rating is in effect for scars from April 27, 2010 on the basis of there being evidence of five or more painful scars as shown in the April 2010 VA examination report.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  These scars resulted from surgeries of the feet in 1997 (right bunionectomy) and 2003 (left bunionectomy) and of the cervical spine in October 2009 and March 2010.  It was at the time of this examination that this level of severity was factually ascertainable.

      a. Rating Prior to April 27, 2010

Prior to April 27, 2010 the record does not contain evidence of painful scars.  During an August 2006 VA examination, the examiner noted that there were six scars and made specific findings that though there was tenderness of the tissue underneath one of the scars on the left foot, the scars themselves were not painful.  

Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804 for either the scar of the left foot, status post bunionectomy or for the scar of the right foot, status post bunionectomy.  

The record prior to April 27, 2010 also does not contain evidence meeting criteria for a rating higher than 10 percent for either scar disability under other pertinent rating criteria.  The combined rating for the two scar disabilities prior to April 27, 2010 is 20 percent.  

There is no evidence that either bunionectomy scar covered such an extent of area together, so as to warrant a combined rating higher than 20 percent.  See Diagnostic Codes 7801, 7802.
 
The evidence on file prior to April 27, 2010 does not show any disabling effects not considered already under Diagnostic Codes 7801, 7802, 7804.  Also, there is no evidence of limitation of motion or function so as to consider other codes on that basis under Diagnostic Code 7805.

Therefore, for the period prior to April 27, 2010, a rating in excess of 10 percent is not warranted for a scar of the left foot, status post bunionectomy, or for a scar of the right foot, status post bunionectomy.

The Board notes that prior to October 23, 2008, the criteria for evaluating scars were different in some respects as the provisions were amended at that time.  For similar reasons as described above, a rating in excess of 10 percent is not warranted for scars prior to April 27, 2010 under the prior rating provisions.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

      b. Rating Since April 27, 2010

A 30 percent rating is in effect for scars from April 27, 2010 on the basis of there being evidence of five or more painful scars as shown in the April 2010 VA examination report.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 30 percent rating is the highest rating available under that code.  Therefore a rating in excess of 30 percent is not assignable under that code.

There is no evidence that the service-connected scars covered such an extent of area altogether so as to warrant a rating in excess of 30 percent.  See Diagnostic Codes 7801, 7802.  The evidence on file since April 27, 2010 does not show any disabling effects not considered already under Diagnostic Codes 7801, 7802, 7804.  Also, there is no evidence of limitation of motion or function so as to consider other codes on that basis under Diagnostic Code 7805.  Moreover, for similar reasons, a higher rating is not warranted under the provisions that were in effective prior to October 23, 2008.

Therefore, for the period since April 27, 2010, a rating in excess of 30 percent is not warranted for scar, left foot, status post bunionectomy, scar, right foot, status post bunionectomy, and cervical scar anterior trunk.

C. Other Considerations and Conclusions

Review of the remainder of the medical evidence on file, consisting of VA and private treatment records dated during the appeal period shows findings for the disabilities on appeal that are not materially different from those of the VA examination reports discussed above.  With respect to each of the disabilities on appeal the Board has considered whether any other diagnostic codes would warrant a higher or separate evaluation than presently assigned including the grants of this decision.  However, for reasons discussed above no other diagnostic codes would warrant a higher or separate evaluation.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as painful limitation of motion, occasional swelling, as discussed above.  These signs and symptoms, and their resulting impairment, as well as that of the radiculopathy of the upper left extremity, and the bilateral feet orthopedic and scar disabilities, are contemplated by the rating schedule as discussed above.  The diagnostic codes in the rating schedule corresponding to these disabilities and provide disability ratings on the basis of criteria manifested by the claimed disabilities.  This is also the case when the Veteran's service-connected disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

IV. Entitlement to TDIU Prior to September 13, 2013

Based on findings in a September 13, 2013 VA examination report, the RO granted a TDIU effective from September 13, 2013.  During that examination, the examiner opined that the Veteran's cervical spine disability impacted his ability to work.  

The examiner further opined that the Veteran's cervical spine condition precluded gainful employment in a physical occupation requiring lifting loading bending or pivoting head; that the condition also impairs his ability to be successful in sedentary employment due to pain and having to take hydrocodone throughout the day; and that this impedes his ability to focus on the task at hand.  The record raises the issue of entitlement to TDIU for the period prior to September 13, 2013.  The Board has jurisdiction over such issue as part of the Veteran's disability rating claim.  

In an application for TDIU dated in September 2012, the Veteran reported that he became too disabled to work, and last worked full-time, on February 8, 2010.  As reflected in the evidence discussed above, the Veteran had significant cervical spine and associated radicular neurological symptomatology of the left upper extremity during that time following his October 7, 2009 cervical spine surgery, which required additional surgery in March 2010.  

During an April 2010 VA examination, the Veteran reported that in July 2009, the pain and paresthesias became so severe that he had to quit work, and in October 2009 required another surgery for severe spondylosis of C5-6 with bilateral foraminal stenosis.  The report noted that the Veteran was not employed at his usual occupation of fork lift driver, and had not been working for less than a year due to his cervical spine surgery.

During an October 2010 VA examination, the Veteran was not employed for a duration of one to two years due to his neck surgery.  The examiner stated as part of the diagnosis that the effects of the cervical spine disability with C-6 radiculopathy on his usual occupation was that the Veteran was unable to work; due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and decreased strength in the upper extremity.

During a July 2011 VA examination, the examiner opined that at best, the veteran could only perform sedentary duties because of loss of function, strength, and chronic pain; and opined that there was no assurance that the Veteran had the endurance to sustain the level of activity in a normal eight-hour job.

During a November 2012 VA examination, the examiner opined that the Veteran's cervical spine condition impacted his ability to work.  The examiner further stated that the veteran would be a poor candidate for routine employment due to his limited cervical range of motion and neck pain with moderate lifting etcetera; but however would be a suitable candidate for a sedentary form of employment.

Total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  See also Todd v. McDonald, 27 Vet. App. 79, 86 (2014) ("determining entitlement to TDIU requires an individualized assessment").

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The evidence from the VA examinations discussed above reflects that the Veteran's condition due to his cervical spine disability and associated radiculopathy of the left upper extremity, likely as well the combined effects of his other service-connected disabilities, would preclude him from securing or following a substantially gainful occupation since February 9, 2010, the day after February 8, 2010 when he last worked full-time.  

In light of the increased rating grants in the decision above, the disability ratings for the Veteran's service-connected disabilities meet the requirements of  38 C.F.R. § 4.16(a) during the entire period since February 9, 2010.  During that period the service-connected disabilities include at least one disability ratable at 40 percent or more-as defined in 38 C.F.R. § 4.16(a)-and sufficient additional disability to bring the combined rating to 70 percent or more.  

Thus the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a).  Based on the foregoing, the grant of TDIU is warranted from February 9, 2010 to September 13, 2012.


ORDER

From February 16, 2006 to December 31, 2009, a disability rating in excess of 10 percent for service-connected cervical spine disability is denied.

From January 1, 2010 to October 11, 2010, a 20 percent disability rating, and no higher, is granted for service-connected cervical spine disability, subject to the laws and regulations governing the payment of monetary benefits.

From October 12, 2010 to November 25, 2011, a disability rating in excess of 20 percent for service-connected cervical spine disability is denied.

From November 26, 2011, to November 26, 2012, a 60 percent disability rating, and no higher, is granted for service-connected cervical spine disability, subject to the laws and regulations governing the payment of monetary benefits.

From November 27, 2012, a 30 percent disability rating, and no higher, is granted for service-connected cervical spine disability, subject to the laws and regulations governing the payment of monetary benefits.

From February 16, 2006 to December 31, 2009, a 10 percent disability rating, and no higher, is granted for radiculopathy of the left upper extremity, subject to the laws and regulations governing the payment of monetary benefits.

From January 1, 2010 to November 25, 2012, a 20 percent disability rating, and no higher, is granted for radiculopathy of the left upper extremity, subject to the laws and regulations governing the payment of monetary benefits.

From November 26, 2012, a disability rating in excess of 30 percent for radiculopathy of the left upper extremity is denied.

From January 24, 2006, a 10 percent rating, and no higher, is granted for pes planus, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for bunionectomy of the left great toe, is denied.

A disability rating in excess of 10 percent for status post bunionectomy of the right great toe, is denied.

From January 8, 2004 to April 26, 2010, a disability rating in excess of 10 percent for scar of the left foot, status post bunionectomy, is denied.

From January 8, 2004 to April 26, 2010, a disability rating in excess of 10 percent for scar of the right foot, status post bunionectomy, is denied.

From April 27, 2010, a disability rating in excess of 30 percent, and no higher, for scar, left foot, status post bunionectomy, scar, right foot, status post bunionectomy, and cervical scar anterior trunk, is denied.


					(ORDER CONTINUED ON NEXT PAGE)

From February 9, 2010 to September 12, 2012, a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


